Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/18/2022 has been entered. Claims 1- 27 have been examined. 

Priority
Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date of the provisional application No. 61/431,270 filed on 01/10/2011 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application); the disclosure of the invention in the parent application and in the later-  filed application must be sufficient to comply with the requirements of the first paragraph of 35' U.S.C. 112. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

In the present application, support for the following limitations is lacking in the provisional application 61/431,270 dated 01/10/2011:

For example: the limitation of “wherein the outbound connection is a persistent connection that remains open to listen  for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions” is not supported by provisional application. Therefore, examiner will consider the priority date back to continuation application 13/347,352 filed on 01/10/2012.

Response to Argument

Applicant’s argument #1:
Applicant argues that   Vandevelde  does not teach or suggest at least “outbound connection is a persistent connection that remains open to listen for the remote network management  platform to communicate  to the cloud extension agent  via the outbound connection additional actions as recited in claim 1. 
Examiner response to Applicant’s argument #1:
Examiner respectfully disagrees.  Vandevelde teaches that the secured and persistent connection is established between a first system control point (SCP) and a central backend management system using Hypertext Transfer Protocol Secure (HTTPS) over the Internet (¶ 0005). Vandevelde further  teaches that the first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system (¶ 0029).
Vandevelde also teaches that each of the SCPs ( one per solar array) from solar sites is programmed to transmit periodic heartbeat outbound command to the central backend management system 250 using HTTPS to keep the connection open. For example, the heartbeat may be transmitted every minute. The central backend management system 250 may then tell the SCP what to do by including short commands in the response/acknowledgement message (¶ 0069 – See Also ¶ 0042). 
Applicant relied on his argument is that the amended claim require that the outbound  connection remains open for the remote network management platform to communicate to the cloud extension agent, the outbound connection of Vandervelde  is configured to operate in the reverse direction – See Remarks – page 12. The examiner respectfully disagrees.  
Vandevelde teaches that each of the SCPs is programmed to transmit periodic heartbeat outbound command to the central backend management system 250 using HTTPS to keep the connection open. For example, the heartbeat may be transmitted every minute. The central backend management system 250 may then tell the SCP what to do by including short commands in the response/acknowledgement message. Vandevelde also teaches that The SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system (See ¶ 0111 – See also ¶ 0060). 

The examiner checked Applicant’s specification and specification recites “ A cloud extension agent can be configured to initiate an outbound  secure connection through one or more firewalls to interface with resources across the Internet (e.g., open a connection to cloud-based resources via HTTPS)- See ¶ 0038. The specification further recites “Cloud extension agent 124 opens a connection 110 to one or more external servers in cloud 132 through firewall 112. Many firewalls restrict inbound connections. However, by employing a cloud extension agent 124, connection 110 can be initiated as an outbound connection through firewall 112. This allows connection 110 to be made through firewall 112, without the need for extensive changes to the policies of firewall 112”.

Therefore, Based on the broadest reasonable interpretation of the claim language and in light of Applicant ‘s specification above, Vandevelde teaches that the outbound connection is a persistent connection that is initiated by SCP and  remains open  to listen for communication from the central backend management system to the SCP. 

Applicant also relied on his argument is that Vandevelde is also clear that communication from the central backend management system to the SCP would be restricted by the firewall.  -See Remarks – Page 12-13.
The examiner respectfully disagrees. Vandevelde teaches the created persistently open outbound connection  initiated by the SCP out to the central backend management system  works around the firewall. The  examiner agrees that the firewall is protected not from the outbound connection but from inbound requests. Vandevelde teaches that The protected firewall prevents malicious inbound traffic or unauthorized access by devices external to the solar generation and management system and maintains the integrity of the solar generation and management system (see ¶ 0071). Vandevelde further teaches Since the SCP is associated with a firewall and is not configured to receive any inbound messages, commands from the central backend management system are transmitted to the SCP via the acknowledgment messages (¶ 0111). 
The examiner checked the applicant’s specification that recites “Cloud extension agent 124 opens a connection 110 to one or more external servers in cloud 132 through firewall 112. Many firewalls restrict inbound connections. However, by employing a cloud extension agent 124, connection 110 can be initiated as an outbound connection through firewall 112”

Therefore, based on the broadest reasonable interpretation of the claim language and in light of the Applicant’s  specification,  Vandevelde teaches  the outbound persistent  communication between the central backend management system and SCP would work around the firewall at the SCP 310. 
Note: 
The examiner relied on second reference (Klitscher) to show  an outbound persistent  communication between the central backend management system and SCP would work around the firewall which means that the firewall does not require a reconfiguration when using the persistence outbound connection. The methods of Vandevelde and Klitscher uses the outbound connection instead of inbound connections to avoid reconfiguring the firewall. 

Other Applicant’s arguments, see Remarks – Page 14-16, filed on 01/27/2022, with respect to the rejections of claims 1,10,19  have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Vandevelde further in view of Klitscher. 





Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 3,4, 5,10,12,13,14,19,21,22,23 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandevelde et al. Publication No. US 20120158200 A1 (Vandevelde hereinafter) in view of Klitscher et al. Publication No. WO 2010043234 A1 (Klitscher)

Regarding claim 1,

Vandevelde  teaches a method comprising: 

defining, by a computing device, log information for collection from a local network by a cloud extension agent, the cloud extension agent running locally on the local network as an entity separate from other components of the local network (¶0029 - The first SCP includes circuitry and program codes for monitoring and controlling operations of a first concentrated photovoltaic (CPV) array associated with the first SCP. Information related to the first CPV array including performance information related to electrical power generating circuitry, streaming video captured by a video camera, position information of the first CPV array at the solar site as generated by global positioning system (GPS) circuitry, direct normal incidence (DNI) information, and weather information is collected). 



 initiating, by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system) ; 


interacting with a messaging server of the remote network management platform to cause the remote network management platform to communicate, to the cloud extension agent via the outbound connection, actions related to collecting the log information (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system – ¶ 0070 -an
acknowledgement of the receipt of the GET command with any information or parameters that the central backend management system 250 wants to send to the SCP. The central backend management system 250 may alternatively send an
acknowledgement along an action item for the SCP 310 to act on. For example, when the central backend management system 250 recognizes issues such as potential severe weather condition, the central backend management system 250 may send appropriate control information to the SPC to tell the SPC to put the array in the stow mode) ; 

executing, by the cloud extension agent, the actions related to collecting the log information to obtain one or more log files representing the log information from the local network (¶ 0094 -The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode when condition exists (e.g., severe weather).

 uploading the one or more log files to the remote network management platform, (¶ 0070 -The SCP may transmit HTTPS GET command filled with parameters (e.g., motion control data, weather data, solar data (DNI), inverter data, image/streaming video data, GPS data, power production parameter such as I-V curves, etc.) to the central backend management system 250) .


wherein the outbound connection is a persistent connection that remains open to listen for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (¶ 0029 - In an embodiment, a secured and persistent connection is established between a first system control point (SCP) and a central backend management system using Hypertext Transfer Protocol Secure (HTTPS) over the Internet; Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system – ¶ 0058 - From behind a firewall, the SCP 310 communicates with the central backend management system 250 over the Internet (as illustrated in FIG. 2). The SCP 310 may keep this communication (i.e., the socket connection) open until the protocol specific end tag is received. This creates a persistently open outbound connection coming from the SCP 310
out to the central backend management system 250 to work around the firewall at the SCP 310. From a high level, the SCP command architecture is a HTTPS client/server that exchanges XML messages constrained by a specific schema.
The central backend management system 250 sends XML commands through a TLS encrypted channel and expects XML responses from the SCP 310. Both the central backend management system 250 and the SCP 310 follow the HTTPS
protocol requiring the appropriate headers. as the SCP 310 establishes a secured and persistent connection with the central backend management system. The connection may be established using Hypertext Transfer Protocol Secure (HTTPS) over the Internet - Since the SCP is associated with a firewall and is not configured to receive any inbound messages, commands from the central backend management system may be transmitted to the SCP via the acknowledgment messages, as illustrated in block 1920. The SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system).


Vandervelde  teaches initiating by the cloud extension agent, a persistent outbound connection from a remote management to work around the firewall (¶ 0058).

However, Vandervelde does not explicitly teach 

initiating, by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network without reconfiguring the firewall

Klitscher teaches 


initiating, by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network without reconfiguring the firewall; wherein the outbound connection is a persistent connection that remains open to listen for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (Page 4, lines 15-20 - For example, when the storage manager service initiates a connection to the web application server from inside a firewall local to the storage device, the firewall need not be configured for the reception of external requests as long as this connection is kept alive. Page 18 – 20-40 - as further discussed 20 with respect to FIG. 4 below, the device management service 310 provides a "keep-alive" mechanism which avoids disconnection due to time outs. This mechanism uses the connection established between the web application service 115 and the storage manager 240 to send a particular data packet, similar to a "ping" command, to the storage manager 240. When receiving such a command from the device management service 310, the storage manager 240 will immediately respond with another data packet (herein referred to as a "pong" command). Data identifying the open connection will typically be included in the "ping" data packet sent by the server, so that the storage manager 240 may identify itself in the "pong" response – Page 20 - Once the connection between the storage manager 240 and the web application service 115 has been established, the web application service 115 sends in step 430 a "ping" data packet to the storage manager 240 to keep the connection or session between these two entities alive – Claim 18 - receiving (465) a request from the web application server to perform an action on the managed data; performing (470) the action identified in the request; and sending (475) a response to the server, wherein the response includes information regarding the result of the performed action). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Klitscher. The motivation for doing so is to allow  a  firewall not to  be configured for the reception of external requests as long as this connection is kept alive. This improves the security of the system as the device cannot be detected from outside the firewall.  (Page 4 – Klitscher).


Regarding claim 3,
Vandevelde further teaches
wherein the remote network management platform is hosted on a cloud service (¶ 0034– The central backend management system 250 may be configured to provide a large-scale management system for monitoring and controlling many solar sites. From anywhere, a user with authorization and privileges can connect to the network 202, – The software as a service can be software that is deployed over the Internet and is deployed to run behind a firewall on a private network. With the software as a service, application and data delivery is part of the utility computing model, where all of the technology is in the "cloud" accessed over the Internet as a service. The central backend management system 250 may be associated with a database, which may be configured to store information received from the various solar sites. Note: cloud is a fancy name for remote servers that provide services to SCP device).   
Regarding claim 4,
Vandevelde further teaches 
wherein the actions related to collecting the log information actions include running diagnosis utilities (¶ 0097 - The user may be able to request that an array calibrate itself. The central backend management system 250 is configured for maximum performance and efficiency by allowing remote diagnostics and calibration upon the user request. When in the diagnostic mode, the user may be able to enter the roll and tilt position information for a CPV array, and then initiate a request for the CPV array to move based on that position information. The user may be able to issue a request to immediately tum on or tum off the strings of each individual CPV array – See Also ¶ 0081 & 0105) .

Regarding claim 5,
Vandevelde further teaches
wherein the one or more log files are obtained from one or more devices of the local network (¶ 0005 - The first SCP is configured to collect information generated by components of its associated CPV array. The components include at least tracker motion control circuitry, a global positioning system (GPS) circuitry, and electrical power generating circuitry that generates alternating current (AC) voltage output. The first SCP is configured to transmit the information generated by the components of its associated CPV array to the central backend management system using HTTPS commands)


Regarding claim 10,
Vandevelde teaches a system (Fig.2), comprising

a memory; and a computing device operatively coupled to the memory, the computing device to: define log information for collection from a local network by a cloud extension agent, the cloud extension agent running locally on the local network as an entity separate from other components of the local network (¶ 0029 - The first SCP includes circuitry and program codes for monitoring and controlling operations of a first concentrated photovoltaic (CPV) array associated with the first SCP. Information related to the first CPV array including performance information related to electrical power generating circuitry, streaming video captured by a video camera, position information of the first CPV array at the solar site as generated by global positioning system (GPS) circuitry, direct normal incidence (DNI) information, and weather information is collected). 

 initiate by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system) ; 


interact with a messaging server of the remote network management platform to cause the remote network management platform to communicate, to the cloud extension agent via the outbound connection, actions related to collecting the log information (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system – ¶ 0070 -an
acknowledgement of the receipt of the GET command with any information or parameters that the central backend management system 250 wants to send to the SCP. The central backend management system 250 may alternatively send an
acknowledgement along an action item for the SCP 310 to act on. For example, when the central backend management system 250 recognizes issues such as potential severe weather condition, the central backend management system 250 may send appropriate control information to the SPC to tell the SPC to put the array in the stow mode) ; 

execute, by the cloud extension agent, the actions related to collecting the log information to obtain one or more log files representing the log information from the local network (¶ 0094 -The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode when condition exists (e.g., severe weather).

 upload the one or more log files to the remote network management platform, (¶ 0070 -The SCP may transmit HTTPS GET command filled with parameters (e.g., motion control data, weather data, solar data (DNI), inverter data, image/streaming video data, GPS data, power production parameter such as I-V curves, etc.) to the central backend management system 250) .

wherein the outbound connection is a persistent connection that remains open to listen for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (¶ 0029 - In an embodiment, a secured and persistent connection is established between a first system control point (SCP) and a central backend management system using Hypertext Transfer Protocol Secure (HTTPS) over the Internet; Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system – ¶ 0058 - From behind a firewall, the SCP 310 communicates with the central backend management system 250 over the Internet (as illustrated in FIG. 2). The SCP 310 may keep this communication (i.e., the socket connection) open until the protocol specific end tag is received. This creates a persistently open outbound connection coming from the SCP 310
out to the central backend management system 250 to work around the firewall at the SCP 310. From a high level, the SCP command architecture is a HTTPS client/server that exchanges XML messages constrained by a specific schema.
The central backend management system 250 sends XML commands through a TLS encrypted channel and expects XML responses from the SCP 310. Both the central backend management system 250 and the SCP 310 follow the HTTPS
protocol requiring the appropriate headers. as the SCP 310 establishes a secured and persistent connection with the central backend management system. The connection may be established using Hypertext Transfer Protocol Secure (HTTPS) over the Internet - Since the SCP is associated with a firewall and is not configured to receive any inbound messages, commands from the central backend management system may be transmitted to the SCP via the acknowledgment messages, as illustrated in block 1920. The SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system).


Vandevelde  teaches initiating by the cloud extension agent, a persistent outbound connection from a remote management to work around the firewall (¶ 0058).

However, Vandevelde does not explicitly teach 

initiating, by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network without reconfiguring the firewall

Klitscher teaches 


initiating, by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network without reconfiguring the firewall wherein the outbound connection is a persistent connection that remains open to listen for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (Page 4, lines 15-20 - For example, when the storage manager service initiates a connection to the web application server from inside a firewall local to the storage device, the firewall need not be configured for the reception of external requests as long as this connection is kept alive. Page 18 – 20-40 - as further discussed 20 with respect to FIG. 4 below, the device management service 310 provides a "keep-alive" mechanism which avoids disconnection due to time outs. This mechanism uses the connection established between the web application service 115 and the storage manager 240 to send a particular data packet, similar to a "ping" command, to the storage manager 240. When receiving such a command from the device management service 310, the storage manager 240 will immediately respond with another data packet (herein referred to as a "pong" command). Data identifying the open connection will typically be included in the "ping" data packet sent by the server, so that the storage manager 240 may identify itself in the "pong" response – Page 20 - Once the connection between the storage manager 240 and the web application service 115 has been established, the web application service 115 sends in step 430 a "ping" data packet to the storage manager 240 to keep the connection or session between these two entities alive – Claim 18 - receiving (465) a request from the web application server to perform an action on the managed data; performing (470) the action identified in the request; and sending (475) a response to the server, wherein the response includes information regarding the result of the performed action). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Klitscher. The motivation for doing so is to allow  a  firewall not to  be configured for the reception of external requests as long as this connection is kept alive. This improves the security of the system as the device cannot be detected from outside the firewall.  (Page 4 – Klitscher).

Regarding claim 12,
Vandevelde further teaches
wherein the remote network management platform is hosted on a cloud service (¶ 0034– The central backend management system 250 may be configured to provide a large-scale management system for monitoring and controlling many solar sites. From anywhere, a user with authorization and privileges can connect to the network 202, – The software as a service can be software that is deployed over the Internet and is deployed to run behind a firewall on a private network. With the software as a service, application and data delivery is part of the utility computing model, where all of the technology is in the "cloud" accessed over the Internet as a service. The central backend management system 250 may be associated with a database, which may be configured to store information received from the various solar sites. Note: cloud is a fancy name for remote servers that provide services to SCP device).   


Regarding claim 13,
Vandevelde further teaches
wherein the actions related to collecting the log information actions include running diagnosis utilities (¶ 0097 - The user may be able to request that an array calibrate itself. The central backend management system 250 is configured for maximum performance and efficiency by allowing remote diagnostics and calibration upon the user request. When in the diagnostic mode, the user may be able to enter the roll and tilt position information for a CPV array, and then initiate a request for the CPV array to move based on that position information. The user may be able to issue a request to immediately tum on or tum off the strings of each individual CPV array – See Also ¶ 0081 & 0105) .


Regarding claim 14,
Vandevelde further teaches
wherein the computing device obtains the one or more log files from one or more devices of the  local network  (¶ 0005 - The first SCP is configured to collect information generated by components of its associated CPV array. The components include at least tracker motion control circuitry, a global positioning system (GPS) circuitry, and electrical power generating circuitry that generates alternating current (AC) voltage output. The first SCP is configured to transmit the information generated by the components of its associated CPV array to the central backend management system using HTTPS commands).




Regarding claim 19,
Vandevelde teaches a non-transitory computer readable medium having instructions stored thereon which, when executed by a computing device, cause the computing device to (Fig.2):
define, by a computing device, log information for collection from a network by a cloud extension agent, the cloud extension agent running locally on the local network as an entity separate from other components of the local network, (¶ 0029 - The first SCP includes circuitry and program codes for monitoring and controlling operations of a first concentrated photovoltaic (CPV) array associated with the first SCP. Information related to the first CPV array including performance information related to electrical power generating circuitry, streaming video captured by a video camera, position information of the first CPV array at the solar site as generated by global positioning system (GPS) circuitry, direct normal incidence (DNI) information, and weather information is collected). 



 initiate by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system) ; 


interact with a messaging server of the remote network management platform to cause the remote network management platform to communicate, to the cloud extension agent via the outbound connection, actions related to collecting the log information (¶ 0029 – The information related to the first CPV array is then transmitted to the central backend management system using the secured and persistent connection. The information related to the first CPV array is stored in a buffer of the first SCP until an acknowledgement message is received from the central backend management system. Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system – ¶ 0070 -an
acknowledgement of the receipt of the GET command with any information or parameters that the central backend management system 250 wants to send to the SCP. The central backend management system 250 may alternatively send an
acknowledgement along an action item for the SCP 310 to act on. For example, when the central backend management system 250 recognizes issues such as potential severe weather condition, the central backend management system 250 may send appropriate control information to the SPC to tell the SPC to put the array in the stow mode) ; 

execute, by the cloud extension agent, the actions related to collecting the log information to obtain one or more log files representing the log information from the local network (¶ 0094 -The central backend management system 250 may be configured for the user to request that an array or all of the arrays in a portfolio or a section to be put in normal tracking mode or another mode (e.g., stow mode). Responsive to the user's request to put the array into the tracking mode, the array will move to the appropriate position and start tracking the sun. The central backend management system 250 may be configured for the user to request that an array or all of the arrays in the portfolio or a section be put in a hazard or stow mode from another mode when condition exists (e.g., severe weather).

 upload the one or more log files to the remote network management platform, (¶ 0070 -The SCP may transmit HTTPS GET command filled with parameters (e.g., motion control data, weather data, solar data (DNI), inverter data, image/streaming video data, GPS data, power production parameter such as I-V curves, etc.) to the central backend management system 250) .


wherein the outbound connection is a persistent connection that remains open to listen for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (¶ 0029 - In an embodiment, a secured and persistent connection is established between a first system control point (SCP) and a central backend management system using Hypertext Transfer Protocol Secure (HTTPS) over the Internet; Commands from the central backend management system may be transmitted to the first SCP using the acknowledgement message. The first SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system – ¶ 0058 - From behind a firewall, the SCP 310 communicates with the central backend management system 250 over the Internet (as illustrated in FIG. 2). The SCP 310 may keep this communication (i.e., the socket connection) open until the protocol specific end tag is received. This creates a persistently open outbound connection coming from the SCP 310
out to the central backend management system 250 to work around the firewall at the SCP 310. From a high level, the SCP command architecture is a HTTPS client/server that exchanges XML messages constrained by a specific schema.
The central backend management system 250 sends XML commands through a TLS encrypted channel and expects XML responses from the SCP 310. Both the central backend management system 250 and the SCP 310 follow the HTTPS
protocol requiring the appropriate headers. as the SCP 310 establishes a secured and persistent connection with the central backend management system. The connection may be established using Hypertext Transfer Protocol Secure (HTTPS) over the Internet - Since the SCP is associated with a firewall and is not configured to receive any inbound messages, commands from the central backend management system may be transmitted to the SCP via the acknowledgment messages, as illustrated in block 1920. The SCP is configured to keep the secured and persistent connection with the central backend management system open by periodically transmitting outbound heartbeat messages to the central backend management system).


Vandervelde  teaches initiating by the cloud extension agent, a persistent outbound connection from a remote management to work around the firewall (¶ 0058).

However, Vandervelde does not explicitly teach 

initiating, by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network without reconfiguring the firewall

Klitscher teaches 


initiating, by the cloud extension agent, an outbound connection from a remote network management platform to the cloud extension agent through a firewall of the local network without reconfiguring the firewall wherein the outbound connection is a persistent connection that remains open to listen for the remote network management platform to communicate, to the cloud extension agent via the outbound connection, additional actions (Page 4, lines 15-20 - For example, when the storage manager service initiates a connection to the web application server from inside a firewall local to the storage device, the firewall need not be configured for the reception of external requests as long as this connection is kept alive. Page 18 – 20-40 - as further discussed 20 with respect to FIG. 4 below, the device management service 310 provides a "keep-alive" mechanism which avoids disconnection due to time outs. This mechanism uses the connection established between the web application service 115 and the storage manager 240 to send a particular data packet, similar to a "ping" command, to the storage manager 240. When receiving such a command from the device management service 310, the storage manager 240 will immediately respond with another data packet (herein referred to as a "pong" command). Data identifying the open connection will typically be included in the "ping" data packet sent by the server, so that the storage manager 240 may identify itself in the "pong" response – Page 20 - Once the connection between the storage manager 240 and the web application service 115 has been established, the web application service 115 sends in step 430 a "ping" data packet to the storage manager 240 to keep the connection or session between these two entities alive – Claim 18 - receiving (465) a request from the web application server to perform an action on the managed data; performing (470) the action identified in the request; and sending (475) a response to the server, wherein the response includes information regarding the result of the performed action). 

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Klitscher. The motivation for doing so is to allow  a  firewall not to  be configured for the reception of external requests as long as this connection is kept alive. This improves the security of the system as the device cannot be detected from outside the firewall.  (Page 4 – Klitscher).

Regarding claim 21,

Vandevelde further teaches
wherein the remote network management platform is hosted on a cloud service (¶ 0034-The central backend management system 250 may be configured to provide a large-scale management system for monitoring and controlling many solar sites. From anywhere, a user with authorization and privileges can connect to the network 202, – The software as a service can be software that is deployed over the Internet and is deployed to run behind a firewall on a private network. With the software as a service, application and data delivery is part of the utility computing model, where all of the technology is in the "cloud" accessed over the Internet as a service. The central backend management system 250 may be associated with a database, which may be configured to store information received from the various solar sites. Note: cloud is a fancy name for remote servers that provide services to SCP device).  

 

Regarding claim 22,
Vandevelde teaches 
wherein the actions related to collecting the log information actions include running diagnosis utilities (¶ 0097 - The user may be able to request that an array calibrate itself. The central backend management system 250 is configured for maximum performance and efficiency by allowing remote diagnostics and calibration upon the user request. When in the diagnostic mode, the user may be able to enter the roll and tilt position information for a CPV array, and then initiate a request for the CPV array to move based on that position information. The user may be able to issue a request to immediately tum on or tum off the strings of each individual CPV array – See Also ¶ 0081 & 0105) .

Regarding claim 23,
Vandevelde further teaches
wherein the one or more log files are obtained from one or more devices of the local network  (¶ 0005 - The first SCP is configured to collect information generated by components of its associated CPV array. The components include at least tracker motion control circuitry, a global positioning system (GPS) circuitry, and electrical power generating circuitry that generates alternating current (AC) voltage output. The first SCP is configured to transmit the information generated by the components of its associated CPV array to the central backend management system using HTTPS commands).



Claims 2,11,20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandevelde in view of  Klitscher further in view of  Grieves et al. Publication No. US 2011/0307865 A1 (Grieves hereinafter) 

Regarding claim 2,
Vandevelde teaches wherein executing the actions comprises: utilizing, by the cloud extension agent, a log collection utility that executes as [...] process within the local network to execute the actions (¶ 0094).   
However, Vandevelde does not explicitly teach that a log collection utility executes as a background process with the local network.
Grieves teaches 

a log collection utility executes as a background process with the local network (¶ 0022 - A scenario collector 108 can be used to collect scenario data on a running (executing) application or operating system such as application 122. The scenario collector 108 can run in the background).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Grieves.  The motivation for doing so is to allow a system to do something else interactively without waiting for the process to complete.


Regarding claim 11,
Vandevelde teaches wherein to execute the actions comprises: utilizing, by the cloud extension agent, a log collection utility that executes as [...] process within the local network to execute the actions (¶ 0094).   
However, Vandevelde does not explicitly teach that a log collection utility executes as a background process with the local network.
Grieves teaches 

a log collection utility executes as a background process with the local network (¶ 0022 - A scenario collector 108 can be used to collect scenario data on a running (executing) application or operating system such as application 122. The scenario collector 108 can run in the background).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Grieves.  The motivation for doing so is to allow a system to do something else interactively without waiting for the process to complete.

Regarding claim 20,
Vandevelde teaches wherein to execute the actions, the computing device is to: utilize, by the cloud extension agent, a log collection utility that executes as [...] process within the local network to execute the actions (¶ 0094).   
However, Vandevelde does not explicitly teach that a log collection utility executes as a background process with the local network.
Grieves teaches 

a log collection utility executes as a background process with the local network (¶ 0022 - A scenario collector 108 can be used to collect scenario data on a running (executing) application or operating system such as application 122. The scenario collector 108 can run in the background).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Grieves.  The motivation for doing so is to allow a system to do something else interactively without waiting for the process to complete.


Claims 6, 15, 24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandevelde in view of Klitscher  further in view of  Ramstrom et al. Publication No. US 2011/0296001 A1 (Ramstrom). 

Regarding claim 6,
Vandevelde teaches the one or more log files are obtained from a cloud extension agent of the local network (¶ 0005). However, Vandevelde does not explicitly teach 
one or more log files are obtained from one or more additional cloud extension agents of the local network

Ramstrom teaches 

one or more log files are obtained from one or more additional cloud extension agents of the local network (¶ 0020- log management sub-system 114 may communicate with one or more agents 140b, 150b, 160b running on respective enterprise resources 140, 150, 160 to collect log data from the enterprise resources 140, 150, 160, normalize the log data into a common schema and report across the enterprise).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Ramstrom.  The motivation for doing so is to allow a system to retrieve logs from different plurality of agent. This will ensure that the system always gets logs in case one of the agents failed. 


Regarding claim 15,
Vandevelde teaches wherein the computing device obtains the one or more log files (¶ 0005). However, Vandevelde does not explicitly teach 
one or more log files are obtained from one or more additional cloud extension agents of the local network

Ramstrom teaches 

one or more log files are obtained from one or more additional cloud extension agents of the local network (¶ 0020- log management sub-system 114 may communicate with one or more agents 140b, 150b, 160b running on respective enterprise resources 140, 150, 160 to collect log data from the enterprise resources 140, 150, 160, normalize the log data into a common schema and report across the enterprise).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Ramstrom.  The motivation for doing so is to allow a system to retrieve logs from different plurality of agent. This will ensure that the system always gets logs in case one of the agents failed. 

Regarding claim 24,
Vandevelde teaches wherein the computing device obtains the one or more log files (¶ 0005). However, Vandevelde does not explicitly teach 
one or more log files are obtained from one or more additional cloud extension agents of the local network

Ramstrom teaches 

one or more log files are obtained from one or more additional cloud extension agents of the local network (¶ 0020- log management sub-system 114 may communicate with one or more agents 140b, 150b, 160b running on respective enterprise resources 140, 150, 160 to collect log data from the enterprise resources 140, 150, 160, normalize the log data into a common schema and report across the enterprise).
It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Ramstrom.  The motivation for doing so is to allow a system to retrieve logs from different plurality of agent. This will ensure that the system always gets logs in case one of the agents failed. 


Claims 7, 8, 16,17,25,26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandevelde in view of Klitscher further in view of Kassai et al. Publication No. US 2012/0072584 A1 (Kassai hereinafter). 

Regarding claim 7,
Vandevelde teaches wherein uploading the one or more log files comprises: uploading the one or more log files to a file server, the file server to receive a bulk upload of a number of log files ( ¶ 0005;¶ 0065).
However, Vandevelde does not explicitly teach 
 file server is separate from the remote network management platform, the file server to receive an upload of a large number of files without interfering with other connections to the cloud extension agent.  
Kassai teaches 
file server is separate from the remote network management platform, the file server to receive a upload of a large number of files without interfering with other connections to the cloud extension agent (¶ 0111; Fig.2 shows file server is separate from the management apparatus, the file server receiving large number of log files – Note: the agent that collects the log file is not interfering with management apparatus because file server is the one who communicate with e management server).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server.

Regarding claim 8,
Vandevelde does not explicitly teach  

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on.  

However, Kassai teaches 

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on(¶ 0111;Fig.2 shows file server is separate from the management apparatus, the file server receiving  large number of log files – ¶ 0052 Although the management apparatus 100 in FIG. 4 connects to thenetwork314 via the I/F 309, depending on the system configuration, the network 314 may be a global network or a local network- ¶ 0047 -The I/F 309 is connected to a network 314 such as a local area network (LAN), a wide area network (WAN), and the Internet through a communications line and is connected to other apparatuses through the network 314 – Note: data center is just a facility that  houses the apparatus.   ).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server. 
Regarding claim 16,
Vandevelde teaches the computing device to: upload the one or more log files to a file server, the file server to receive a bulk upload of a large number of log files (¶ 0005;¶ 0065).
However, Vandevelde does not explicitly teach 
 file server is separate from the remote network management platform, the file server to receive an upload of a large number of files without interfering with other connections to the cloud extension agent.  
Kassai teaches 
file server is separate from the remote network management platform, the file server to receive a upload of a large number of files without interfering with other connections to the cloud extension agent (¶ 0111; Fig.2 shows file server is separate from the management apparatus, the file server receiving large number of log files – Note: the agent that collects the log file is not interfering with management apparatus because file server is the one who communicate with e management server).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server.

Regarding claim 17,
Vandevelde does not explicitly teach  

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on.  

However, Kassai teaches 

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on(¶ 0111;Fig.2 shows file server is separate from the management apparatus, the file server receiving  large number of log files – ¶ 0052 Although the management apparatus 100 in FIG. 4 connects to thenetwork314 via the I/F 309, depending on the system configuration, the network 314 may be a global network or a local network- ¶ 0047 -The I/F 309 is connected to a network 314 such as a local area network (LAN), a wide area network (WAN), and the Internet through a communications line and is connected to other apparatuses through the network 314 – Note: data center is just a facility that  houses the apparatus.   ).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server.

Regarding claim 25,
Vandevelde teaches wherein to upload the one or more log files comprises: uploading the one or more log files to a file server, the file server to receive a bulk upload of a large number of log files (¶ 0005;¶ 0065)..
However, Vandevelde does not explicitly teach 
 file server is separate from the remote network management platform, the file server to receive an upload of a large number of files without interfering with other connections to the cloud extension agent.  
Kassai teaches 
file server is separate from the network management platform, the file server to receive an upload of a large number of files without interfering with other connections to the cloud extension agent (¶ 0111; Fig.2 shows file server is separate from the management apparatus, the file server receiving large number of log files – Note: the agent that collects the log file is not interfering with management apparatus because file server is the one who communicate with e management server).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server.
 

Regarding claim 26,
Vandevelde does not explicitly teach  

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on.  

However, Kassai teaches 

wherein the file server is hosted in a data center that is separate from a data center that the remote network management platform is hosted on(¶ 0111;Fig.2 shows file server is separate from the management apparatus, the file server receiving  large number of log files – ¶ 0052 Although the management apparatus 100 in FIG. 4 connects to thenetwork314 via the I/F 309, depending on the system configuration, the network 314 may be a global network or a local network- ¶ 0047 -The I/F 309 is connected to a network 314 such as a local area network (LAN), a wide area network (WAN), and the Internet through a communications line and is connected to other apparatuses through the network 314 – Note: data center is just a facility that  houses the apparatus.   ).

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Kassai.  The motivation for doing so is to allow a system to improve the bandwidth between the agent and management server by allocating the storage of the log file to the file server. 

Claims 9, 18, 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Vandevelde in view of Klitscher  further in view of Testone et al.  Publication No. US 2008/0146258 A1 (Testone hereinafter) 

Regarding claim 9,
Vandevelde does not explicitly teach that the message server is a heartbeat server. However, Testone teaches  
message server is a heartbeat server (Fig.1; ¶ 0004 – heartbeat server)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Testone.   The motivation for doing so is to allow a system to monitor the health and availability of the devices.




Regarding claim 18,
Vandevelde does not explicitly teach that the message server is a heartbeat server. However, Testone teaches  
message server is a heartbeat server (Fig.1; ¶ 0004 – heartbeat server)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Testone.   The motivation for doing so is to allow a system to monitor the health and availability of the devices.

Regarding claim 27,
Vandevelde does not explicitly teach that the message server is a heartbeat server. However, Testone teaches  
message server is a heartbeat server (Fig.1; ¶ 0004 – heartbeat server)

It would have been obvious to a person of ordinary skill in the art at the time of the claimed invention to modify the teachings of Vandevelde to include the teachings of Testone.   The motivation for doing so is to allow a system to monitor the health and availability of the devices.
	

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOUNES NAJI whose telephone number is (571)272-2659.  The examiner can normally be reached on Monday - Friday 8:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar A Louie can be reached on (571) 270-1684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YOUNES NAJI/Primary Examiner, Art Unit 2445